                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JAMES G. WILSON,                                     )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )        No. 2:18-cv-00479-JRS-DLP
                                                     )
STATE OF INDIANA,                                    )
UNITED STATES,                                       )
                                                     )
                              Respondents.           )

                                 Order Dismissing Petition,
                                     Denying Motions,
                          and Denying a Certificate of Appealability

       James G. Wilson is an Indiana Department of Correction inmate serving a sentence for

attempted murder from Marion County case number 49G02-1111-FA-080777. Mr. Wilson has

challenged his state conviction and sentence numerous times in federal court, and in this action

again seeks relief. Despite what he has titled his documents, the relief he seeks – not specifically

set out but certainly implied as he attacks the state court’s jurisdiction or authority to prosecute

him – sounds in habeas corpus. See United States v. Lloyd, 398 F.3d 978, 980 (7th Cir. 2005)

(“Call it a motion for a new trial, arrest of judgment, mandamus, prohibition, coram nobis, coram

vobis, audita querela, certiorari, capias, habeas corpus, ejectment, quare impedit, bill of review,

writ of error, or an application for a Get-Out-of-Jail Card; the name makes no difference. It is

substance that controls.” (citing Melton v. United States, 359 F.3d 855, 857 (7th Cir. 2004)).

Because this action is a successor habeas corpus challenging a state conviction that has already

been challenged in federal court, this Court has no jurisdiction absent Seventh Circuit

authorization, and therefore must be dismissed. Additionally, the Court finds that a certificate of

appealability should not issue.
                                           I. Background

      In 2014, Mr. Wilson was convicted by jury of attempted murder in Marion County Superior

Court cause number 49G02-1111-FA-080777. On direct appeal, the Indiana Court of Appeals

affirmed the conviction and sentence on June 29, 2015. Wilson v. State, 37 N.E.3d 562, 2015 WL

3941453 (Ind. Ct. App. June 29, 2015) (unpublished). The Indiana Supreme Court denied transfer

on October 5, 2015.

      Mr. Wilson sought federal habeas relief on several prior occasions resulting in dismissals

without prejudice. On June 15, 2017, Mr. Wilson filed a petition for a writ of habeas corpus again

challenging this 2014 conviction. Wilson v. Superintendent, 2:17-cv-0282-JMS-MJD. After the

petition was fully briefed, the action was dismissed with prejudice on March 22, 2018, because it

was filed outside the statute of limitations as set forth in 28 U.S.C. § 2244(d)(1). See Wilson v.

Superintendent, 2:17-cv-0282-JMS-MJD (S.D. Ind. Mar. 22, 2018). The Court denied Mr. Wilson

a certificate of appealability. Id.

                                           II. Discussion

      In the instant habeas action, Mr. Wilson again challenges his state court conviction in

49G02-1111-FA-80777. When there has already been a decision on the merits in a federal habeas

action, to obtain another round of federal review a petitioner requires permission from the Court

of Appeals under 28 U.S.C. § 2244(b). See Potts v. United States, 210 F.3d 770, 770 (7th Cir.

2000) (The Antiterrorism and Effective Death Penalty Act places “stringent limitations . . . on the

filing of a second or successive petition for habeas corpus. . . .”). This statute, § 2244(b)(3),

“creates a ‘gatekeeping’ mechanism for the consideration of second or successive [habeas]

applications in district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996). “Section 2244(b)(3)(A)

is an allocation of subject-matter jurisdiction to the court of appeals. A district court must dismiss



                                                  2
a second or successive petition, without awaiting any response from the government, unless the

court of appeals has given approval for the filing.” In re Page, 170 F.3d 659, 661 (7th Cir. 1999)

(internal quotation omitted) (emphasis in original).

       The Seventh Circuit Court of Appeals has not given prior authorization for this action.

Accordingly, this Court lacks jurisdiction over Mr. Wilson’s petition for a writ of habeas corpus

and it is dismissed for lack of jurisdiction. Judgment consistent with this Order shall now enter.

                                            III. Motions

       Because the petition is dismissed, Mr. Wilson’s motion for leave to proceed in in forma

pauperis, dkt. [3], is denied as moot. Mr. Wilson’s motion to proceed on appeal in forma pauperis,

dkt. [8], is denied as both premature and also because an appeal from this disposition would be

frivolous.

                                 IV. Certificate of Appealability

       A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

court does not enjoy an absolute right to appeal. Federal law requires that he first obtain a

certificate of appealability from a circuit justice or judge. 28 U.S.C. § 2253(c)(1). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 § 2253(c)(2). At the certificate of appealability stage, the only question is

whether the applicant has shown that “jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 336

(2003). The Court finds that jurists of reason could not disagree with this Court’s resolution of this

action, and that the issue here does not warrant encouragement to proceed further. Buck v. Davis,




                                                  3
___ U.S. ___, 137 S. Ct. 759, 773-74 (2017). The Court therefore denies a certificate of

appealability.

       IT IS SO ORDERED.



Date: 11/7/2018



Distribution:

James G. Wilson
139229
Wabash Valley Correctional Facility - Inmate Mail/Parcels
Electronic Service Participant – Court Only




                                              4
